Citation Nr: 1242264	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  11-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of entitlement to service connection for retinitis pigmentosa is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1994 RO rating decision that declined to reopen a claim of entitlement to service connection for retinitis pigmentosa, is final.

2.  The evidence received since the September 1994 RO rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for retinitis pigmentosa.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for retinitis pigmentosa.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant case, the disposition below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for retinitis pigmentosa has been accomplished.

II.  Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216, 220 (1994) (VA is not required to consider the patently incredible to be credible).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

In a September 1982 rating action, the RO denied the Veteran's claim for service connection for retinitis pigmentosa.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In June 1994 the Veteran filed a claim to reopen his claim.  In a June 28, 1994 letter, the RO advised the Veteran that he needed to submit new and material evidence to reopen his claim.  The Veteran submitted a response in July 1994.  In an August 8, 1994 letter, the RO reiterated again that the Veteran needed to submit new and material evidence to reopen his claim and that if such evidence was not received within 60 days, a decision would be made as to whether or not there was new and material evidence on which to reopen his claim.  Thereafter, in a statement dated August 30, 1994 and received by the RO on September 1, 1994, the Veteran indicated that he wanted to appeal the August 8, 1994 letter.  In a September 8, 1994 rating decision, the RO found that new and material evidence had not been submitted to reopen the claim.  In a September 27, 1994 letter, the RO notified the Veteran of that decision and apprised him of his procedural and appellate rights in the attached VA Form 4107, but the Veteran did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

In March 2009, the Veteran again filed a claim to reopen his claim for service connection for retinitis pigmentosa.  The RO issued a further rating decision in May 2009 declining to reopen the claim.  The Veteran filed a timely NOD, and finally, in September 2011, the RO issued an SOC.  

Thus, the preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying claim on its merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As noted, the last final determination regarding the Veteran's claim for service connection for retinitis pigmentosa was in a September 1994 rating decision.  At that time, the evidence of record included the following:  the Veteran's service treatment records which showed that the Veteran was diagnosed with retinitis pigmentosa in service; an October 1982 statement from the Veteran asserting his vision had progressively worsened since service; and an October 1982 statement from Dr. M.L. indicating the Veteran was legally blind, with no likelihood of improvement.

Since September 1994, evidence has been added to the claims file.  The Veteran contends that he did not have retinitis pigmentosa prior to service.  In a January 2009 statement, J.P. indicated that he had been a friend of the Veteran since grade school.  He recalled that they played baseball and football together during which time the Veteran displayed no problems with his sight.  When the Veteran left service, J.P. recalled that the Veteran would trip over things, and walk into poles, people, and trees, and he could not drive.  In a January 2009 statement, the Veteran's brother recalled that he was "about 14 or 15 years old when [the Veteran] enter[ed] service.  [He] was driving a car at that time, and his eyes were very good.  He was a very good artist, and made poster[s] that were all over his room, and an excellent car mechanic."  J.M. recalled that when the Veteran was discharged from service his eye sight had become so bad that he could not drive a car.  

The Veteran's current contention and the lay statements suggest that the Veteran's retinitis pigmentosa manifested in service.  The Veteran, his friend, and his brother are competent to report on symptoms.  For purposes of reopening the claim, the lay statements are presumed credible.  Kutscherousky, 12 Vet. App. at 371.  Thus, the lay statements when considered with the previous evidence of record that showed a diagnosis of retinitis pigmentosa in service, relate to an unestablished fact necessary to substantiate the claim-that is, the Veteran's retinitis pigmentosa first manifested symptoms during service.  The Board finds that this evidence is "new" because it was not before the adjudicator in September 1994.  Furthermore, this evidence is "material" because it indicates that the Veteran's retinitis symptomatology and/or pathology may have not manifested itself until after entry on duty.  Thus, the newly submitted evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for retinitis.  38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received to reopen the claim of service connection for retinitis pigmentosa, the appeal to this extent is allowed.





REMAND

The Veteran contends that his retinitis pigmentosa did not manifest itself until after entry on duty; or in the alternative, that if it did manifest symptoms prior to entry on duty, it was aggravated by service.

Service treatment records show that on enlistment examination in July 1974, the Veteran was noted to have "defective vision" with distant visual acuity of 20/20 in the right eye and 20/30 in the left eye and near visual acuity of J-1 in both eyes.  
The Veteran was assigned a physical profile of '2' for his eyes.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The records show the Veteran had a complaint of difficulty with night vision in service.  The Veteran underwent a Medical Board in July 1975.  The narrative summary of the Medical Board indicates the Veteran reported that he "noted increasing difficulty with night vision over the past several years."  The examination revealed visual acuity of 20/30 in both eyes.  A diagnosis of retinitis pigmentosa was rendered.  The Medical Board found that the condition existed prior to service and was not aggravated by service.  The July 1975 discharge Report of Medical Examination similarly showed a diagnosis of retinitis pigmentosa.  He was assigned a physical profile of '4' for his eyes.  

The RO denied service connection for retinitis pigmentosa on the basis that the condition preexisted service and was not shown to have been aggravated by service.  The Board is cognizant that in VAOPGCPREC 67-90, it was noted that retinitis pigmentosa was considered to be hereditary in origin by accepted medical authority and could be incurred or aggravated in service.  It could be considered to be incurred in service if its symptomatology did not manifest itself until after entry on duty.  Where an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  Accordingly, the VA General Counsel held that an hereditary disease under 38 C.F.R. § 3.303(c) did not always rebut the presumption of soundness and service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.

The presumption of soundness provides that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Under the duty to assist, a medical examination or opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but the evidentiary record currently contains (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA medical examination and opinion have not been provided in this case.  There is evidence of record that shows a current diagnosis of retinitis pigmentosa, evidence suggesting manifestations of the disease occurred before service, evidence suggesting manifestations of the disease first occurred during service, and evidence of a diagnosis of retinitis pigmentosa in service.  The standards of McLendon are met so a VA examination with nexus opinion is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

In addition, the record reflects that the Veteran is in receipt of social security disability benefits.  As SSA records are not on file and are potentially relevant to his claim, the RO/AMC must attempt to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records concerning the Veteran's claim and/or award of SSA disability or supplemental security income (SSI) benefits.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records. 38 C.F.R. § 3.159(e)(1).

2.  Thereafter, schedule the Veteran for a VA examination by an ophthalmologist to determine whether he has retinitis pigmentosa of service origin or aggravated by such service.  The entire claims folder must be made available to the examiner.  After conducting any necessary clinical studies and appropriate interviews with the Veteran, the examiner must address: 

(a) Whether it is clear and unmistakable (i.e., highest degree of medical certainty) that symptomatology attributable to retinitis pigmentosa first manifested prior to the Veteran's entry into service.  
 
(b) If yes, whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing retinitis pigmentosa DID NOT progress at an abnormally high rate during service.

If the examiner is unable to offer an opinion without resort to speculation, it is essential that the examiner provide a rationale for the conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

The rationale for all opinions expressed should be set forth in a legible report.

3.  After assuring compliance with the above development, adjudicate the claim for service connection for retinitis pigmentosa on the merits.  If the claim is denied, notify the Veteran and his representative of the decision, as well as the Veteran's appellate rights. Further action should only be taken if the claim is denied, and the Veteran appeals the decision

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


